

EXHIBIT 10.02


PROMISSORY NOTE


$10,000.00                                                                                                     DATE:  February
29, 2008


FOR VALUE RECEIVED, the undersigned, jointly and severally, promise to pay to
the order of ANTHONY BRANDON ESCOBAR, Ten Thousand Dollars ($10,000.00),
together with interest from date at the rate of Four and a half percent (4.5%)
per annum on the unpaid principal, said principal and interest payable as
follows:


The entire principal balance shall be due and payable in full on or
before February 28, 2011.


This Note may be paid in full or in part at any time without penalty.  Each
payment shall be applied first to accrued interest and the balance to the
reduction of principal.  Any amount not paid in full as of February 28, 2011
shall bear interest thereafter at the rate of Eighteen percent (18.0%) per annum
until paid.


If this note is collected by an attorney after default in the payment of
principal or interest, either with or without suit, the undersigned, jointly and
severally, agree to pay all costs and expenses of collection including a
reasonable attorney’s fee.


The makers, sureties, guarantors and endorsers hereof severally waive
presentment for payment, demand and notice of dishonor and nonpayment of this
Note, and consent to any and all extensions of time, renewals, waivers or
modifications that may be granted by the holder hereof with respect to the
payment or other provisions of this note, and to the release of any security, or
any part thereof, with or without subsititution.


 /s/ Anthony P. Coletti
Trafalger Resources, Inc.
Anthony P. Coletti, Director



READ AND APPROVED BY THE UNDERSIGNED:


 /s/ Anthony Brandon Escobar
Anthony Brandon Escobar



